[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks to recover for personal injuries she sustained in a motor vehicle accident which occurred on November 25, 1994 in Wethersfield.
On that occasion, the plaintiff's vehicle was stopped at a stop sign CT Page 13468-t when it was struck from behind by the defendant's vehicle. The case was submitted via a hearing in damages.
An examination of crash photos indicates there was a collision with some force, though physical damage was not substantial.
The plaintiff was treated by a chiropractor, one Evan Gold, and submitted his report and bill in the amount of $1862.00. His report is not a model of clarity but the court finds this plaintiff credible and concludes she was injured and suffered some pain and interference with everyday activities. The basis for the finding of a "5% permanent impairment to the lumbar spine" is not convincingly explained.
The court concludes that a fair and reasonable award in this matter is $5800.00, with $200.00 allocated to cost of repairs. Judgment may enter for $5800.00 plus taxable costs.
Anthony V. DeMayo Judge Trial Referee